Title: To Benjamin Franklin from William Millener, 27 December 1777
From: Millener, William
To: Franklin, Benjamin


Sir
The 27 Decmr 1777
I think it proper to a quant you of my Bad Misfortune. I sailed from Virginea in a sloop Called the adventure to Martineco and on my passage holm was taken by a frigate Called the Boreas Commanded By Charles Thompson. He did not give me time to get aney of My Clothes out of the sloop and was brought to England in plymouth and Was put on board of a guarde ship for about a Month. Then the admiral gave orders to Discharge Me and my Boy. I was put on shoer. I had but Very little Money With Me. I Met With a Gentle Man that gave me 2 guineas to pay My passage to france. I am now in Granwelle and has agread to go to amarica with Mr. Deslandes. He gives me 12 guines and my boys Passage. It is not enuft to suplye Me with Clothes the Marchant Will suplye me with more if I Can get orders from you. Your Humble Servant
William Millener
Sir I do Exspect that we shall sail for aMarica within A bout 10 or 12 Days
  Mr. Franklen / Doctor Franklen
 
Addressed in another hand: A Monsieur / Monsieur Franklan / Chef Du Congrés / a Son hotel / a Paris
Notation: Wm Milliner Prisoner escd.
